DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Childress (US 2016/0261122).

Note the Childress was cited on the Information Disclosure Statement and International Search Report received July 26, 2019.

As for claims 1-15, Childress discloses the invention as claimed, including:

1. An electronic device, comprising: 

a power adapter fig. 1, element 115; paragraph 0010; 
a processing resource [paragraph 0010; fig. 1, such as phones and computers having processing resources]; and 
a memory resource storing machine-readable instructions []paragraph 0010, 0015, 0027, 0075, 0077],  to cause the processing resource to: 
determine monitored user behavior data exceeds a predetermined threshold [paragraph 0017, 0022, 0066]; and
responsive to the predetermined threshold being exceeded, provide a notification including a recommended threshold charge level, wherein the recommended threshold charge level is a percentage of an overall possible charge percentage of the battery [paragraphs 0022, 0068-0069,].  
2. The electronic device of claim 1, wherein the monitored user behavior data includes a length of time the battery is above a predetermined threshold temperature over a predetermined interval of time [paragraph 0022].  
3. The electronic device of claim 1, wherein the notification can include a visual display on a display of the electronic device [paragraph 0022].  
4. The computing device of claim 1, wherein the power adapter is set to the recommended threshold charge level [paragraphs 0022, 0068].  
5. The computing device of claim 1, wherein the power adapter includes an input coupled to an external power source to receive a voltage and provide power to the battery [paragraph 0028].  

7. A non-transitory machine-readable storage medium having stored thereon machine-readable instructions to cause a computing processor to: 
monitor user behavior data over a predetermined amount of time [see as cited in claim 1]; 
determine the monitored user behavior data exceeds a predetermined threshold [see as cited in claim 1]; 
responsive to the predetermined threshold being exceeded, provide a notification including a recommended threshold charge level, wherein the threshold charge level is a percentage of an overall possible charge percentage of a battery [see as cited in claim 1]; and 
set a power adapter to the recommended threshold charge level to limit an amount of charge provided by the power adapter to the battery relative to the overall possible charge percentage of the battery [see as cited in claim 4].  
8. The medium of claim 7, further comprising instructions to determine the user behavior data does not exceed a predetermined threshold [paragraph 0066].  
9. The medium of claim 8, wherein responsive to the predetermined threshold charge level not being exceeded, providing a notification including a recommended threshold charge level based on the predetermined charge level not being exceeded [paragraphs 0057, 0069].  

11. The medium of claim 10, wherein the predetermined threshold is a predetermined remaining battery percentage of the battery over the predetermined amount of time [paragraphs 0057, 0069].  
12. A method comprising: 
monitoring, by an electronic device, user behavior data, wherein monitoring the user behavior data includes monitoring a battery temperature over an interval of time [see as cited in claim 1];
determining, by the electronic device, that a value of the monitored user behavior data exceeds a predetermined threshold [see as cited in claim 1]; 
responsive to the predetermined threshold being exceeded, providing, by the electronic device, a notification including a recommended threshold charge level, wherein the threshold charge level is a percentage of an overall possible charge percentage of the battery [see as cited in claim 1]; and 
setting a power adapter to the recommended threshold charge level [see as cited in claim 4].  
13. The method of claim 12, including receiving an input to set the power adapter to the recommended threshold charge level, wherein the input is received responsive to providing the notification [paragraphs 0022, 0065-0069].  
14. The method of claim 12, wherein the predetermined threshold is a percentage of time the battery is operating above a predetermined temperature, and wherein the 
15. The method of claim 14, wherein providing the notification including a recommended threshold charge level includes displaying a text-based notification on a display of the electronic device [paragraphs 0020, 0022, 0027, 0068, 0069].  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Joshi (US 2020/0169107).
As for claims 1-15, Joshi discloses the invention as claimed, including:

1. An electronic device, comprising: 
a battery [Fig. 1A]; 
a power adapter [paragraph 0108]; 
a processing resource [fig. 2A]; and 
a memory resource storing machine-readable instructions [Fig. 2A, ],  to cause the processing resource to: 
determine monitored user behavior data exceeds a predetermined threshold [Figs. 10, 12A-D, especially 13B; paragraphs 0157-0158]; and
responsive to the predetermined threshold being exceeded, provide a notification including a recommended threshold charge level, wherein the recommended threshold charge level is a percentage of an overall possible charge percentage of the battery [Figs. 10, 12A-D, especially 13B; paragraphs 0157-0158].  
2. The electronic device of claim 1, wherein the monitored user behavior data includes a length of time the battery is above a predetermined threshold temperature over a predetermined interval of time [Figs. 10, 12A-D, especially 13B temperature is shown vs. time; paragraphs 0157-0158].  
3. The electronic device of claim 1, wherein the notification can include a visual display on a display of the electronic device [paragraph 0045, 0090, 0092, 0095, 0107].  
4. The computing device of claim 1, wherein the power adapter is set to the recommended threshold charge level [paragraph 0093, 0151].  

6. The computing device of claim 1, wherein the battery is a rechargeable battery [paragraph 0065].  
7. A non-transitory machine-readable storage medium having stored thereon machine-readable instructions to cause a computing processor to: 
monitor user behavior data over a predetermined amount of time [see as cited in claim 1]; 
determine the monitored user behavior data exceeds a predetermined threshold [see as cited in claim 1]; 
responsive to the predetermined threshold being exceeded, provide a notification including a recommended threshold charge level, wherein the threshold charge level is a percentage of an overall possible charge percentage of a battery [see as cited in claim 1]; and 
set a power adapter to the recommended threshold charge level to limit an amount of charge provided by the power adapter to the battery relative to the overall possible charge percentage of the battery [see as cited in claim 1 and 4].  
8. The medium of claim 7, further comprising instructions to determine the user behavior data does not exceed a predetermined threshold [see as cited in claim 1 and 2].  
9. The medium of claim 8, wherein responsive to the predetermined threshold charge level not being exceeded, providing a notification including a recommended threshold 
10. The medium of claim 7, wherein user behavior data includes a lowest remaining battery percentage of the battery over the predetermined amount of time [Figs. 13B and 13C show the lowest remaining battery percentage as a function of user behavior, of temperature and time].  
11. The medium of claim 10, wherein the predetermined threshold is a predetermined remaining battery percentage of the battery over the predetermined amount of time [Figs. 13B and 13C show the lowest remaining battery percentage as a function of user behavior, of temperature and time].  
12. A method comprising: 
monitoring, by an electronic device, user behavior data, wherein monitoring the user behavior data includes monitoring a battery temperature over an interval of time [see as cited in claim 1];
determining, by the electronic device, that a value of the monitored user behavior data exceeds a predetermined threshold [see as cited in claim 1]; 
responsive to the predetermined threshold being exceeded, providing, by the electronic device, a notification including a recommended threshold charge level, wherein the threshold charge level is a percentage of an overall possible charge percentage of the battery [see as cited in claim 1]; and 
setting a power adapter to the recommended threshold charge level [see as cited in claim 4].  

14. The method of claim 12, wherein the predetermined threshold is a percentage of time the battery is operating above a predetermined temperature, and wherein the monitored user data includes a monitored percentage of time the battery operates above the predetermined temperature [see as cited in claims 1-2].  
15. The method of claim 14, wherein providing the notification including a recommended threshold charge level includes displaying a text-based notification on a display of the electronic device [see as cited in claim 1].  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685.  The examiner can normally be reached on M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        March 18, 2021